DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, 12-15, 17-20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach or suggest --in the context of the claims-- the specific configuration of the second surface of the light-to-heat conversion layer (LTHC) coating material (as effectively shown in, but not limited by, Figs. 19A-19B) …
(1) “wherein a width between outermost edges of each of the second plurality of portions is larger than a width between outermost edges of each of the first plurality of portions,” (claim 1)
(2) “wherein the LTHC coating material comprises a first plurality of portions and a second plurality of portions, wherein a difference in height between a maximum thickness of the first plurality of portions and a minimum thickness of the second plurality of portions is in a range from 0.1 µm to 0.5 µm;” (claim 8)
(3) “wherein a difference in height between a maximum thickness of the first strip portions and a minimum thickness of the second strip portions is in a range from 0.1 µm to 0.5 µm,” (claim 15)
The remaining listed allowable claims are allowable at least for including the allowable features, above, from one of claims 1, 8, and 15 by depending therefrom.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814